DETAILED ACTION
This Office Action is in response to RCE filed November 9, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to because of the following informalities: “a n+” should be replaced with “an n+” on line 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Sasaki et al. (WO 2013/035845; Sasaki et al. (US 9,461,124) is used as a translation in current office action.)
In the below prior art rejection, the limitation “opening” is a product-by-process limitation that does not structurally distinguish the claimed invention over the prior art.  Note that a product by process claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al, 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a product by process claim, and not the patentability of the process, and that an old or obvious product by a new method is not patentable as a product, whether claimed in product by process claims or not.  Note that applicant has the burden of proof in such cases, as the above case law makes clear.

In the below prior art rejection, the claim limitation “configured as a current path for a current flowing from the drain electrode to the source electrode” specifies an intended use or field of use, and is treated as non-limiting since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).

Sasaki et al. disclose a Ga2O3-based semiconductor device (Fig. 1 and Title), comprising: a first Ga2O3-based crystal layer (2) (col. 3, line 5), a second Ga2O3-based crystal layer (3) (col. 3, lines 4-5) comprising a donor (n-type dopant of single crystal film 3); a gate electrode (21) (col. 3, line 7) formed on the second Ga2O3-based crystal layer via a gate insulating film (26) (col. 3, lines 8-9); a source electrode (22a or 22b) (col. 3, lines 5-6) formed on the second Ga2O3-based crystal layer; a drain electrode (25) (col. 3, line 14) formed on a surface (bottom surface) of the first Ga2O3-based crystal layer (2) opposite to the second Ga2O3-based crystal layer (3); and an N-doped region (composite region of 24a and 24b) (col. 4, lines 56-58) formed in a part of the second Ga2O3-based crystal layer (3), the N-doped region not being electrically connected to the source electrode, because (a) the N-doped region 24a/24b is separated from the source electrode 22a/22b by the n-type contact region 23a/23b (col. 3, line 10), (b) therefore, the n-type contact region 23a/23b and the N-doped region 24a/24b, which is a p-type region, would form a diode rather than an electrical contact, and (c) a portion of a diode that is opposite to an electrode is not exactly electrically connected to the electrode since there is a potential barrier at the p-n junction of the diode, wherein the N-doped region comprises N at a higher concentration than the donor, because if the N, which is a p-type dopant, concentration is not higher than the concentration of the donor of the Ga2O3-based crystal layer 3, the p-type body region 24a/24b would not be p-type; and an opening region (region between right sidewall of 24a and left sidewall of 24b), because (a) this limitation is directed to a product by process limitation as discussed above, and (b) therefore, the limitation “opening region” is interpreted as a region between N-doped subregions where the N-doped subregions are not formed, located below the gate electrode, the opening region being in contact with the N-doped region (24a/24b), which is the case when the limitation “opening region” is interpreted as a region between the N-doped subregions 24a/24b where the N-doped subregions are not formed, and being configured as a current path for a current flowing from the drain electrode (25) to the source electrode (22a or 22b), which is inherent as well as being directed to an intended use of the opening as discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 10,256,323) in view of Sasaki et al. (WO 2013/035845; Sasaki et al. (US 9,461,124) is used as a translation in current office action.)
Regarding claim 1, Tanaka et al. disclose a Ga2O3-based semiconductor device (Fig. 1; col. 15, lines 36-40), comprising: a first Ga2O3-based crystal layer (110); a second Ga2O3-based crystal layer (112 or composite layer of 112 and 114) (col. 5, lines 18-19) comprising a donor (n-type dopant in n-type semiconductor layer 112), because (a) Applicants do not specifically claim that the second Ga2O3-based crystal layer comprises a donor throughout the second Ga2O3-based crystal layer, and (b) the n-type semiconductor layer 112, which is n-type, inherently comprises a donor; a gate electrode (142) formed on the second Ga2O3-based crystal layer via a gate insulating film (130); a source electrode (141) (col. 5, line 21) formed on the second Ga2O3-based crystal layer (112 or 112 + 114); a drain electrode (143) formed on a surface (bottom surface) of the first Ga2O3-based crystal layer opposite to the second Ga2O3-based crystal layer; and a p-type region (113) (col. 6, line 1) formed in a part of the second Ga2O3-based crystal layer (112 or 112 + 114), the p-type region not being electrically connected to the source electrode, wherein the p-type region (113) comprises p-type dopant at a higher concentration than the donor, because otherwise the p-type region 113 would not have a p-type conductivity; and an opening region (region filled with and surrounding gate insulating film 130) located below the gate electrode, the opening region being in contact with the p-type region and being inherently configured as a current path for a current flowing from the drain electrode (143) to the source electrode (141), because (a) a current path would be formed in the p-type impurity diffusion region 113 adjacent the gate electrode 142 when the semiconductor device is in operation, and (b) this limitation is directed to an intended use.
Tanaka et al. differ from the claimed invention by not showing that the p-type region is an N-doped region, and the N-doped region comprises N at a higher concentration than the donor.
Sasaki et al. disclose a Ga2O3-based semiconductor device (Fig. 1 and Title), comprising: a first Ga2O3-based crystal layer (2) (col. 3, line 5), a second Ga2O3-based crystal layer (3) (col. 3, lines 4-5) comprising a donor (n-type dopant of single crystal film 3); a gate electrode (21) (col. 3, line 7) formed on the second Ga2O3-based crystal layer via a gate insulating film (26) (col. 3, lines 8-9); a source electrode (22a or 22b) (col. 3, lines 5-6) formed on the second Ga2O3-based crystal layer; a drain electrode (25) (col. 3, line 14) formed on a surface (bottom surface) of the first Ga2O3-based crystal layer (2) opposite to the second Ga2O3-based crystal layer (3); and an N-doped region (composite region of 24a and 24b) (col. 4, lines 56-58) formed in a part of the second Ga2O3-based crystal layer (3), the N-doped region not being electrically connected to the source electrode, wherein the N-doped region comprises N at a higher concentration than the donor, because if the N, which is a p-type dopant, concentration is not higher than the concentration of the donor of the Ga2O3-based crystal layer 3, the p-type body region 24a/24b would not be p-type; and an opening region (region between right sidewall of 24a and left sidewall of 24b) located below the gate electrode, the opening region being in contact with the N-doped region (24a/24b) and being configured as a current path for a current flowing from the drain electrode (25) to the source electrode (22a or 22b), which is inherent as well as being directed to an intended use of the opening as discussed above.
Since both Tanaka et al. and Sasaki et al. teach a Ga2O3-based semiconductor device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the p-type region 113 disclosed by Tanaka et al. can be an N-doped region where the N-doped region comprises N at a higher concentration than the donor, because (a) nitrogen is one of the well-known and commonly employed p-type dopants in Ga2O3-based semiconductor materials as disclosed by Sasaki et al., (b) nitrogen, which is one of the most abundant elements in air, is one of the elements that can be easily introduced in a semiconductor material at a low cost and by a simple process than other elements that are expensive and that require complex mechanisms for introduction, and (c) it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, In re Leshin, 125 USPQ 416.
Regarding claims 17 and 18, Tanaka et al. in view of Sasaki et al. further disclose that a top surface of the N-doped region (113 of Tanaka et al. in view of Sasaki et al.) is at a lower level than a top surface of the second Ga2O3-based crystal layer (composite layer of 112 and 114 of Tanaka et al.) (claim 17), and a n+ region (116 of Tanaka et al. which corresponds to 23a/23b of Sasaki et al.) (col. 5, line 19 of Tanaka et al.) is formed in the second Ga2O3-based crystal layer, because (a) Applicants do not specifically claim how high the dopant concentration should be to referred to as “a n+ region”, and (b) the region 116 of Tanaka et al. is in direct contact with the source electrode 141 of Tanaka et al., and thus should be an n+ region in comparison to a region that is not in contact with the source electrode; and a bottom surface of the n+ region is at a higher level than a top surface of the N-doped region (113 of Tanaka et al. in view of Sasaki et al.) (claim 18).

Response to Arguments
Applicants’ arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chowdhury et al. (US 8,937,338)
Sun et al. (US 10,256,352)
McNutt et al. (US 7,982,239)
Fuji et al. (US 10,636,663)
Fujii et al. (US 10,636,663)
Oka et al. (US 10,153,356)
Wong et al., “Current Aperture Vertical β-Ga2O3 MOSFETs Fabricated by N- and Si-Ion Implantation Doping,” IEEE ELECTRON DEVICE LETTERS 40 (2019) pp. 431-434.
Phys.org, “Development of world's first vertical gallium oxide transistor through ion implantation doping” (2018).
Wong et al., “First Demonstration of Vertical Ga2O3 MOSFET: Planar Structure with a Current Aperture,” IEEE (2017).
Wong et al., “All-ion-implanted planar-gate current aperture vertical Ga2O3 MOSFETs with Mg-doped blocking layer,” Applied Physics Express 11 (2018) 064102.
Zhang et al., “First-principles study on electronic structure and optical properties of N-doped P-type β-Ga2O3,” Science China 55 (2012) pp. 19-24.
Zhang et al., “A comparison of electronic structure and optical properties between N-doped β-Ga2O3 and N–Zn co-doped β-Ga2O3,” Physica B 407 (2012) pp. 1227-1231.
Zhang et al., “Structural and optical properties of N-doped β-Ga2O3 films deposited by RF magnetron sputtering,” Physica B 406 (2011) pp. 3079-3082.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM  6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        April 28, 2022
/JAY C KIM/Primary Examiner, Art Unit 2815